NUMBER 13-21-00340-CR

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG
____________________________________________________________

STETSON KETCHERSID,                                                                        Appellant,

                                                    v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 424th District Court
                   of Burnet County, Texas.
____________________________________________________________

                               MEMORANDUM OPINION

                   Before Justices Hinojosa, Tijerina, and Silva
                   Memorandum Opinion by Justice Hinojosa

        Appellant attempted to perfect an appeal from convictions of three counts of

aggravated sexual assault of a child. 1 We dismiss the appeal for want of jurisdiction.




        1 This case is before the Court on transfer from the Third Court of Appeals pursuant to a docket
equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
         Sentence in this matter was imposed with a judgment of conviction on July 29,

2021. On September 10, 2021 and September 24, 2021, notices of appeal were filed.

On October 12, 2021, the Clerk of the Court notified appellant that it appeared the appeal

was not timely perfected. Appellant was advised the appeal would be dismissed if the

defect was not corrected within ten days from the date of receipt of the notice.

         This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a

timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address the

merits of the appeal in a criminal case and can take no action other than to dismiss the

appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998). Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ

of habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, § 3(a); see also Ex parte Garcia, 988 S.W.2d 240 (Tex. Crim. App.

1999).

         Therefore, this matter is reinstated, and the appeal is dismissed for want of

jurisdiction.


                                                                LETICIA HINOJOSA
                                                                Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
24th day of February, 2022.


                                              2